DETAILED ACTION
This office action is in response to the application filed on 07/24/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on July 24, 2019 are accepted by the Examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1:
In line 3, "the request" lacks proper antecedent basis;
In line 6, “the collection objections instances” should be read as -- the collection object instances --; 
In lines 9-10, “the collection objects instances” should be read as -- the collection object instances --; and
Line 18, “the values” lacks proper antecedent basis. 
Appropriate correction is required.

Claims 2-8:
Dependent claims are also objected for the same reason as addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a second set configured to” in line 1. It is not clear what the term “a second set” refers to. For the purpose of compact prosecution, Examiner read “a second set” as – a second set of activity object instances --

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1: 
Claim 1 recites one or more “computer-readable media”. However, neither the claim language nor specification explicitly defines the term/scope of such storage media” defined by the specification as non-transitory type of media (i.e., paragraph [0113]).
Therefore, the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer-readable media covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
Claims 1-8 recites one or more computer-readable media comprising computer-executable instructions. However, claim language does not explicitly specify any computer hardware that is involved to execute of the computer executable instruction to realize the recited function/steps.
--   In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following non-transitory computer-readable storage media--, and --executed by computer hardware processor-- to the claims.  

Claims 2-8:
Claims 2-8 depend on claim 1, and thus they are also rejected for the same reason as addressed above.  

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 & 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marquez (Marquez et al., US2011/0060729A1) in view of Gargone (Peter Sebastian Gargone, US2001/0047279A1).
With respect to claim 9, Marquez discloses:
A computer system comprising: at least one memory (i.e., “ROM”/”RAM” – Fig.9-4, items 904,906); one or more processing units (i.e., “CPU” – Fig.9, item 903) coupled to the at least one memory; and one or more non-transitory computer readable storage media (i.e., “Hard disk” - Fig.9, item 912) storing instructions that, when loaded into the at least one memory, cause the one or more processing units to perform operations for: 
receiving a consistency check request to analyze data consistency of a first set of a plurality of collection object instances (i.e., “first object”) with a second set of a plurality of activity object instances (i.e., “second object) (see paragraph [0023], “the method additionally comprises a step of determining the consistency of the said first object according to the said link to the said second object, making it possible to characterize an object according to predetermined rules”), [wherein a given collection object instance comprises a third set of one or more identifiers for one or more component object instances and a given activity object 
executing a first consistency check comprising, for activity object instances of the plurality of activity object instances: 
determining a collection object instance referenced (i.e., “links”) by the activity object instance (i.e., paragraph [0058], “The consistency of an object is verified via the links defined in the metadata set associated with it”); and 
determining whether at least a first value (i.e., “table”) stored in the collection object instance is consistent with at least a second value (i.e., “chair”) stored in the activity object instance (see, paragraph [0058], “For example, a data model of a table may be determined in such a way that a table is linked to a chair.  If an object of table type is effectively associated with an object of chair type, then the object of table type is said to be consistent in the sense of the data model defined via its links”); and  
returning consistency check results (i.e., Fig.2a and paragraph [0119], “a function 210 of data manager 110 makes it possible to access links and objects in order to form a view of consistent objects, or in other words a view presenting the relations between objects, which view may be transmitted to a user in the form of data-model views 215”).  
Marquez does not explicitly disclose wherein a given collection object instance comprises a third set of one or more identifiers for one or more component object instances and a given activity object instance comprises a fourth set of one or more identifiers for one or more component object instances.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gargone into Marquez. One would have been motivated to do so to be uniquely identified objects within the application (i.e., paragraph [0133], “A client may have any number of system definition objects which are uniquely identified within the application…”).

With respect to claim 11, Marquez discloses:
executing the consistency check operation comprising determining whether the collection object instance is associated with a corresponding activity object instance (see paragraph [0023], “the method additionally comprises a step of determining the consistency of the said first object according to the said link to the said second object, making it possible to characterize an object according to predetermined rules”).
Marquez does not explicitly discloses the operations further comprising: executing a second consistency check comprising determining whether each collection object instance is associated with a corresponding activity object instance.


With respect to claim 12, Marquez discloses:
the operations further comprising: executing a second consistency check comprising determining whether each activity object instance is associated (i.e., “link”) with a corresponding collection object instance (i.e., paragraph [1008], “This consistency may be assured via links…which links may be of different natures, such as the version, the configuration, the data model and the user”). 
.  
With respect to claim 13, Marquez discloses:
 the operations further comprising: executing a second consisting check comprising determining whether a first version identifier specified for the first set of a plurality of collection objects matches a collection object set version identifier specified for the second set of a plurality of activity object instances (i.e., paragraph [1008], “This consistency may be assured via links…which links may be of different natures, such as the version, the configuration, the data model and the user”). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marquez modified by Gargone applied claim 9 above, and further in view of Tibbett (Tibbett et al., US8,522,203B1)
With respect to claim 10, Marquez modified by Gargone discloses:
 wherein determining whether at least a first value stored in the collection object instance is consistent with at least a second value stored in the activity object instance (see Marquez, paragraph [0023], “the method additionally comprises a step of determining the consistency of the said first object according to the said link to the said second object, making it possible to characterize an object according to predetermined rules”) [comprises determining if the third set of one or more identifiers matches the fourth set of one or more identifiers].  
Marquez modified by Gargone does not explicitly disclose comprises determining if the third set of one or more identifiers matches the fourth set of one or more identifiers.
However, Tibbett discloses determining if the third set of one or more identifiers matches the fourth set of one or more identifiers (i.e. Fig.4, steps 430-450, “Scan Document with script manger to identify snippets by ID and For each Object A Main Snippet”, “Correlate All Snippets Belonging to Each Managed Script Object By ID”; Also see col.7, lines 65- col.8, line 2, “All snippets with a matching ID are grouped into a single object at 450 with the IDs”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the . 

Claims 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson et al., US8,997,091B1) in view of Gargone (Peter Sebastian Gargone, US2001/0047279A1).

With respect to claim 14, Watson discloses:
In a computing environment, a method, implemented by a computing device comprising at least one memory (i.e., “memory” – Fig.2-4, items 22, 122, 222) and at least one processor (i.e., “Processing Unit” – Fig.2-4, items 20, 120, 220) coupled to the at least one memory, comprising: 
receiving a test request (i.e., “receive a compliant test”) to analyze data consistency of a first set of activity object instances (i.e., “metadata”/”object representation” – col.5, lines 58-60, “The metadata may include attribute information used to implicitly join a plurality of database tables corresponding to a single object in the object representation”; Also see Fig.17, step 1304 – Perform validation processing using the metadata), [wherein a given activity object instance comprises: an activity object identifier variable; one or more component object identifier variables; a sequence variable; at least one precedence variable; and a span variable]; 

executing at least a first test (i.e., “compliant test”) by comparing data stored in respective activity object instances with a rule (i.e., “Must Contain rules”/”Must Not Contain rules”/”Match Each Row rules” – see Fig.17, step 1312) specified for the at least a first test to provide first test results (i.e., Fig.17, step 1314 – “Pass?” YES/NO); and 
returning the first test results in response to the check request (i.e., Fig.17, step 1320 – Indicate compliance testing success, step 1318 – Indicate compliance testing failure).  
Watson discloses the given activity object instance (i.e., obtained “result sets” – see Fig.17, step 1310), but does not explicitly disclose the given activity object instance comprises: an activity object identifier variable; one or more component object identifier variables; a sequence variable; at least one precedence variable; and a span variable.
However, Gargone discloses the given activity object instance comprises: an activity object identifier variable (i.e., “CID”, “SysID” –see Fig.13, items 1302-1303); one or more component object identifier variables e (i.e., “CID”, “SysID”, “FldID” see Fig.13, item 1312-1314); a sequence variable; at least one precedence variable; and a span variable (i.e., Fig.13, items 1315-1316, 1344-1350).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gargone into Watson. One would have been motivated to do so to be uniquely identified 

With respect to claim 18, Watson discloses:
 wherein the first test determines if the span variable of a given activity object instance [is zero] (i.e., col.26, lines 1-6, “The check may…by comparing the result set value retrieved …against the match value…in the rule”).  
Watson does not explicitly discloses the first test determines if the span variable of a given activity object instance is zero.
However, Watson discloses determine and use the value of the retrieved result set as addressed above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to understand Watson’s determined value range is selected from number range including zero. One would have been motivated to do so to perform compliance test based on the comparison the value with the value in the rule as suggested by Watson above.

With respect to claim 19, Watson discloses:
 wherein a second set configured to reference one or more activity object instances has been defined (i.e., “Output possible remedial actions…” – Fig.17, step 1322), and the first test determines if activity object instances of the first set have been assigned to the second set (i.e., “Output possible remedial actions and indicate compliance testing failure” – Fig.17, step 1322; Also see col.25, lines 49-52, “a remedial action can be generated to delete the smallest Object tree that contains all non-null .  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watson modified by Gargone as applied to claim 14 above, and further in view of Kesler (Grigoriy Kesler, US2018/0217822A1).

With respect to claim 15, Watson modified by Gargone does not explicitly disclose:  wherein the at least a first test compares a first value of a first activity object instance with a second value of a second activity object instance.  
However, Kesler discloses the at least a first test compares a first value of a first activity object instance (i.e., “information about the properties of an object, such as the methods and data field of an object” –see paragraph [0023]) with a second value of a second activity object instance (i.e., Fig.4, steps 410-430 – “Obtain Object fields”, “Do Fields Reference to other Objects”…; Also see paragraph [0022], “comparing the objects referenced in the current object to the objects in the visited object registry 230”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kesler into Watson and Gargone. One would have been motivated to do so to determine the order in which the objects in the graph are processed as suggested by Kesler (i.e., paragraph [0021, “determines the order in which the objects in the graph are processed”).

With respect to claim 16, Kesler discloses:
wherein the first value is a first indicator of when the first activity object instance is to begin processing, the second value is a second indicator of when the second activity object instance is to begin processing, the first activity object instance is designated to begin processing before the second activity object instance, and the first test determines whether the second value is earlier than the first value (i.e., paragraph [0023], “traversal agent 200 can use java reflection to determine whether the object being evaluated includes references to other objects.  When the object includes references to another object, traversal agent 200 obtains the object identifier of the referenced object and queries the visited object registry 230 to determine whether the object has already been visited”).  
One would have been motivated to do so to determine the order in which the objects in the graph are processed as addressed in claim 15.

With respect to claim 17, Kesler discloses:
 wherein the first value is a first indicator of when the first activity object instance is to begin processing, the second value is a second indicator of when the second activity object instance is to finish processing, the first activity object instance is designated to begin processing after the second activity object instance finishes processing, and the first test determines whether the second value is later than the first value [0024], “Traversal agent 200 can perform a breadth-first search, for example, when the processing operation can be completed by processing an object in the graph that is close to the starting object or processing can be completed without visiting every object in the object graph. ”).  
One would have been motivated to do so to determine the order in which the objects in the graph are processed as addressed in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumbi et al., (US7,904,406B1) discloses a method to check data consistency based on rule and generate result (Fig.2 and col.3, lines 35-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
	
/S. SOUGH/SPE, Art Unit 2192